IN THE SUPREME COURT OF IOWA
                              No. 19–1934

                          Filed May 22, 2020


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

MICHAEL D. KOZLIK,

      Respondent.


      On review of the report of the Iowa Supreme Court Grievance

Commission.



      In attorney disciplinary action, grievance commission recommends

suspension for violations of ethical rules. LICENSE REVOKED.



      Tara van Brederode and Allison Schmidt, Des Moines, for

complainant.


      Drew Kouris, Council Bluffs, for respondent.
                                      2

McDONALD, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board filed a

complaint against Michael D. Kozlik. The complaint alleged Kozlik violated

Iowa Rules of Professional Conduct 32:8.4(b) and 32:8.4(c) while acting as

the administrator of his uncle’s estate. A division of the Iowa Supreme

Court Grievance Commission found the Board failed to prove a violation of

rule 32:8.4(b) and dismissed that complaint. The commission found the

Board proved Kozlik violated rule 32:8.4(c) and recommended a public

reprimand as the sanction. We find and conclude Kozlik violated rules

32:8.4(b) and (c) by misappropriating funds from the estate without a

future colorable claim to said funds. We revoke Kozlik’s license to practice

law in the State of Iowa.

                                      I.

      Michael Kozlik was admitted to practice law in Nebraska in 1979

and in Iowa in 2000. His law office is located in Omaha. Kozlik’s primary

practice is estate planning and administration.       He has served as the

personal representative in a number of estates. He has served as an expert

witness on probate fees in proceedings in Nebraska. While Kozlik primarily

practices law in Nebraska, he has performed probate work on this side of

the river.

      The ethical violations in this case arise out of Kozlik’s service as the

administrator of his uncle’s estate. Duane and Frances Slightam, Kozlik’s

uncle and aunt, had no children of their own. They were very close to their

nephews Kozlik and his brother Doug. Kozlik spent a great deal of time

with his uncle and aunt, helped them on their farm, and even considered

them his second parents.      Toward the end of their lives, Duane and

Frances began to lose their ability to live independently. Kozlik and other

family members convinced Frances that Duane had to move to a care
                                    3

facility in 2013. Kozlik was appointed Duane’s guardian, and Treynor

State Bank (TS Bank) was appointed Duane’s conservator.

      Duane passed away in June 2015, and Frances was the sole

beneficiary of his estate. Attorney Leo Martin opened Duane’s estate in

March 2016 in Pottawattamie County. Kozlik was appointed administrator

of Duane’s estate, and TS Bank was appointed executor. Mary Jewell, a

trust officer at TS Bank, served as the representative of TS Bank.

      Six months after Duane’s estate was opened, Kozlik began to write

checks from the estate’s bank account to himself. Over the next two years

Kozlik wrote a total of twelve checks on the estate’s account made payable

to himself in the total amount of $39,350.

          Date of Check      Check #           Amount
          11/23/16           1001              900
          11/23/16           1002              150
          2/03/17            1004              2500
          6/05/17            1005              1500
          6/23/17            1006              1500
          6/27/17            1007              10,000
          9/08/17            1008              3500
          9/29/17            1009              5000
          2/28/18            1012              5000
          6/08/18            1016              3500
          6/13/18            1017              2300
          9/25/18            1018              3500
          TOTAL                                $39,350

      According to Kozlik, all but one of the withdrawals was for fees

earned and expenses incurred in the administration of Duane’s estate.

The one exception was a withdrawal in the amount of $10,000 in June

2017. According to Kozlik, he paid himself that money as a deduction to

the estate to offset $43,000 in interest income the estate had earned upon

cashing government bonds. Kozlik testified that, as it turned out, the

estate did not need the deduction so he repaid it. However, Kozlik returned
                                     4

only $9700 of those funds to the estate’s account in December 2017.

Kozlik did not obtain court authorization prior to making any of these

payments to himself.

      Kozlik testified two or three of the checks were deposited into his

personal checking account and the remainder into his operating account

at his law firm. He testified he used the funds “for paying bills and living

expenses” and for expenses and disbursements related to his law practice.

      The unauthorized payments came to light at the end of 2018.

Frances passed away in April 2018. Her will was admitted to probate later

that month. Christopher Juffer served as the attorney for Frances’s estate,

and TS Bank served as the executor. Because Frances was Duane’s sole

beneficiary and because Duane’s estate was still pending, TS Bank needed

additional information from Duane’s estate to prepare an inventory and

report in Frances’s estate. Juffer filed two delinquency notices in Duane’s

estate, alleging “substantial delays in the finalization” of Duane’s estate.

Juffer filed a petition in November 2018 to remove Kozlik as administrator

of Duane’s estate, to obtain records from Duane’s estate, and for an

accounting of Duane’s estate. Martin, the attorney for Duane’s estate,

immediately contacted Kozlik and Juffer to make arrangements to prepare

the requested documents. When Martin reviewed the documents Kozlik

sent to him, Martin discovered the unauthorized payments Kozlik had

made to himself. Martin quickly contacted Kozlik. Kozlik did not make

any excuses and took full responsibility for his conduct.

      Shortly thereafter, in December 2018, Martin arranged a meeting

attended by Martin, Kozlik, Juffer, and Jewell. At the December meeting,

Martin did most of the talking, but Kozlik admitted to making payments

to himself from Duane’s estate without court authorization.          Kozlik

provided copies of all the documentation regarding the payments and the
                                     5

lone deposit related to the return of funds allegedly paid for tax planning

purposes. Kozlik stated he did not know he needed a prior court order

when he made the payments, but he understood it now. Kozlik promised

to repay all of the unauthorized payments with interest. He apologized

and admitted he committed an ethical violation. Kozlik stated he was

going to self-report to the Iowa State Bar Association and to the Iowa

Supreme Court.     Kozlik repaid the funds to Duane’s estate within two

weeks of the meeting.

      After Kozlik repaid the funds to Duane’s estate, there were additional

proceedings in the pending matter. As noted above, in November 2018,

Juffer had filed a petition to remove Kozlik as the administrator of Duane’s

estate. Kozlik did not resist the petition, and the court removed him as

administrator of the estate in March 2019. The order removing Kozlik as

administrator of the estate found “Kozlik does not dispute the allegation

that he inappropriately removed funds from the Estate of Duane

Slightam.” The court found Kozlik had mismanaged the estate, and the

court appointed TS Bank as succeeding administrator.

      There was also the additional matter of Kozlik’s fees for the

administration of Duane’s estate. Pursuant to Code section 633.197, the

ordinary fee for Duane’s estate was capped at $9263.37. See Iowa Code

§ 633.197 (2017) (limiting reasonable fees for personal representatives).

Kozlik filed an application for a personal representative fee for reasonable

services in this amount plus reimbursement for actual and necessary

expenses in the amount of $1223.69, for a total request of $10,487.06.

Juffer, on behalf of Frances’s estate, objected to the fee request. At the

hearing on fees, Juffer testified he believed Kozlik stole funds from Duane’s

estate.   Juffer testified, based on his dealings with Kozlik, that Kozlik

“knew he was not supposed to take money from the estate. He continually
                                     6

took money from the estate. He knew he was not entitled to it.” In May

2019, the district court awarded Kozlik ordinary fees in the amount of

$4631.69 (half of the requested amount) plus expenses for a total of

$5855.38.

      While these matters in Duane’s estate were being litigated and

resolved, the ethical complaint moved forward. Kozlik did in fact self-

report the unauthorized payments from the estate.        The day after the

December meeting with Martin, Juffer, and Jewell, Kozlik addressed a

letter to the Iowa State Bar Association. He stated, “I am the administrator

of my uncle’s estate. I paid myself administrator fees without prior court

order.” The Iowa State Bar Association forwarded the letter to the Board.

      The Board filed this complaint against Kozlik. The complaint alleged

Kozlik knowingly converted funds in violation of Iowa Code sections

714.1(2) and 714.2(2). The complaint charged Kozlik with violating Iowa

Rules of Professional Conduct 32:8.4(b) (committing “a criminal act that

reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a

lawyer”) and (c) (engaging “in conduct involving dishonesty, fraud, deceit,

or misrepresentation”).   The complaint provided Kozlik with notice the

Board sought revocation of his license as a possible sanction.

      At the commission hearing, Kozlik admitted he committed an ethical

violation. One of the commissioners asked Kozlik what rule he believed he

had violated. He answered, “I should not have taken money out prior to

getting a court order.” He further stated, “I paid myself fees out of Duane’s

account. I should have gotten a prior court order allowing them. It’s an

ethical violation.” However, Kozlik denied he had committed the ethical

violations charged.

             Q. Your position at this hearing, though, is that you did
      not violate either of the rules that the Board is alleging you
      violated, though; is that correct? A. Well, I think they have
                                       7
      to prove that I had a mental intent to steal and that was never
      the case. It’s called scienter. Unless they prove scienter, their
      case fails. I think the testimony was from both Leo [Martin]
      and Mary [Jewell] that they never believed that I was stealing.
      I never had an intent to steal. In fact, I always had the
      intention of disclosing. That’s one of the reasons why I used
      checks. I didn’t use an ATM.

            Was it dumb for me to do it without the court order?
      Amen, Brother. That’s me. I’m the poster child for that. I
      admit that freely. Did I deceive anyone? Without deception—
      the second allegation there has to be a deception or a cover-
      up. No evidence of a cover-up or a deception.

             Q. So your position then is that you did violate the
      ethical rules, they just haven’t alleged the right ethical rules
      that you violated; is that right? A. I’m saying we’re responding
      to what they alleged. I’m not going out looking for ethical rules
      to be violated. I’m not going to do their work for them. Come
      on. I’ve already fessed up. What more do you want me to do?

      On Kozlik’s motion for directed verdict, the commission found “the

evidence does not establish that the Respondent committed any criminal

act that reflected adversely on his honesty, trustworthiness or fitness as a

lawyer.”   The commission dismissed the complaint based on Kozlik’s

alleged violation of rule 32:8.4(b).         The commission did find Kozlik’s

unauthorized fee payments violated rule 32:8.4(c).           The commission

recommended Kozlik receive a public reprimand.            The Board contends

suspension of Kozlik’s license is an appropriate sanction.

                                       II.
      “We review attorney disciplinary proceedings de novo.”              Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Mathahs, 918 N.W.2d 487, 489 (Iowa

2018).     “The Board must prove ethical violations by a convincing

preponderance of the evidence.” Id. “A convincing preponderance of the

evidence lies between the preponderance-of-the-evidence standard in a

civil case and the reasonable-doubt standard in a criminal case.” Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Noyes, 936 N.W.2d 440, 442 (Iowa

2019). We give the commission’s findings “respectful consideration, but
                                       8

we are not bound by them.” Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Ricklefs, 844 N.W.2d 689, 696 (Iowa 2014).

      “We may impose a greater or lesser sanction than what the

commission has recommended upon proof of an ethical violation.”

Mathahs, 918 N.W.2d at 489.         If we conclude there has been a rule

violation, “our determination of the appropriate sanction ‘is guided by the

nature of the alleged violations, the need for deterrence, protection of the

public, maintenance of the reputation of the bar as a whole, and [the

attorney’s] fitness to continue in the practice of law.’ ” Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Laing, 832 N.W.2d 366, 367–68 (Iowa 2013)

(alteration in original) (quoting Comm. on Prof’l Ethics & Conduct v.

Kaufman, 515 N.W.2d 28, 30 (Iowa 1994)).

                                      III.

      At issue here are alleged violations of Iowa Rules of Professional

Conduct 32:8.4(b) and (c). These rules apply to an attorney’s conduct in

both his professional and nonprofessional capacities. See Iowa R. Prof’l

Conduct ch. 32 Preamble & Scope [3] (identifying rule 32:8.4 as a rule that

applies to lawyers acting in a nonprofessional capacity and stating, “For

example, a lawyer who commits fraud in the conduct of a business is
subject to discipline for engaging in conduct involving dishonesty, fraud,

deceit, or misrepresentation”).

      Rule 32:8.4(b) provides, “It is professional misconduct for a lawyer

to . . . commit a criminal act that reflects adversely on the lawyer’s honesty,

trustworthiness, or fitness as a lawyer in other respects[.]” Id. r. 32:8.4(b).

“We have stated that ‘[a] lawyer who commits a theft of funds engages in

conduct involving moral turpitude, dishonesty, and conduct that adversely

reflects on the lawyer’s fitness to practice law.’ ” Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Den Beste, 933 N.W.2d 251, 254 (Iowa 2019) (quoting
                                      9

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Stowe, 830 N.W.2d 737, 741

(Iowa 2013)). However, “[a] lawyer need not be charged or convicted of a

crime in order to be found in violation of this rule.” Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Cross, 861 N.W.2d 211, 222 (Iowa 2015).

      Rule 32:8.4(c) provides, “It is professional misconduct for a lawyer

to . . . engage in conduct involving dishonesty, fraud, deceit, or

misrepresentation[.]” Iowa R. Prof’l Conduct 32:8.4(c). To prove a violation

of this rule, “the Board must show ‘the attorney acted with some level of

scienter greater than negligence’ ” or incompetence. Cross, 861 N.W.2d at

221 (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Kersenbrock, 821
N.W.2d 415, 421 (Iowa 2012)); see Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Noel, 923 N.W.2d 575, 587 (Iowa 2019). Scienter is satisfied where an

attorney acted knowingly, intentionally, or with the aim to mislead. See

Ricklefs, 844 N.W.2d at 698–99. An attorney’s “casual, reckless disregard

for the truth” also establishes sufficient scienter to support a violation of

the rule. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Clarity, 838 N.W.2d
648, 656 (Iowa 2013) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Isaacson, 750 N.W.2d 104, 109 (Iowa 2008)).

      On de novo review, we conclude a convincing preponderance of the
evidence shows Kozlik violated both rules. As the administrator of his

uncle’s estate, Kozlik owed a fiduciary duty to the estate. See Iowa Code

§ 633.160; id. § 633.197; Burns v. Nemo, 252 Iowa 306, 311, 105 N.W.2d
217, 220 (Iowa 1960) (“A person holding the relationship of a fiduciary has

a duty to act for the cestui’s benefit within the scope of the relationship.”).

The estate’s funds were held in trust for the administration of the estate

and the beneficiary of the estate, Frances. Over the course of two years,

Kozlik made unauthorized payments out of the estate’s account to himself

in the amount of $39,350. Kozlik testified he deposited the funds into his
                                       10

personal checking account and his operating account at his law firm. He

returned $9700 of the funds to the estate’s account prior to his self-

payments being discovered. Kozlik used the remainder of the funds to pay

personal   bills   and    living   expsenses   and   to   pay   expenses   and

disbursements related to his law practice. The misappropriation of funds

is a clear violation of both rules. See Iowa Code § 714.1(2) (“A person

commits theft when the person . . . [m]isappropriates property which the

person has in trust . . . whether such possession or control is lawful or

unlawful, by using or disposing of it in a manner which is inconsistent

with or a denial of the trust . . . .”); Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Muhammad, 935 N.W.2d 24, 38 (Iowa 2019) (holding misappropriation

of client funds violated rule 32:8.4(b) and (c)); Den Beste, 933 N.W.2d at

254–55 (holding misappropriation of law firm funds violated rules

32:8.4(b) and (c)); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Earley, 933
N.W.2d 206, 213 (Iowa 2019) (holding misappropriation of client funds for

personal purposes violated rules 32:8.4(b) and (c)); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Johnson, 926 N.W.2d 553, 556–57 (Iowa 2019) (holding

misappropriation of employer funds by attorney working as an accountant

for employer violated rules 32:8.4(b) and (c)); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Carter, 847 N.W.2d 228, 232–33 (Iowa 2014) (holding

attorney misappropriation of estate funds violated rules 32:8.4(b) and (c))

and stating “any form of conversion of client funds violates our rules of

professional conduct”).

      At the commission hearing, Kozlik argued that the unauthorized

payments were an honest mistake and that he lacked the requisite intent

to commit theft or misappropriation of the estate’s funds.              At the

commission hearing, when asked why he made payments to himself

without a court order, Kozlik replied, “The honest answer is I didn’t know
                                      11

I needed a court order.” Kozlik contended he did not know the payments

were improper because Nebraska law does not require an administrator to

obtain court approval prior to payment. He testified he primarily practices

in Nebraska and was merely following Nebraska law in the administration

of the estate.

      We find Kozlik’s testimony unconvincing and argument unavailing

for a variety of reasons. Kozlik’s testimony and contention that he did not

know he needed court authorization prior to payment rings hollow. Kozlik

has been licensed to practice law in Iowa since 2000.             He practices

primarily in the area of estate planning and administration.            He has

attended numerous CLEs in the relevant area. He has worked as a lawyer

and administrator on many matters. Indeed, the evidence shows Kozlik

worked on other cases in Iowa in which he acknowledged the relevant

statutes and sought court approval of fees prior to payment.              In the

Bilunas   estate,   Kozlik   served   as   the   attorney   for   the   personal

representative of an estate. Kozlik filed an application for an order for

personal representative fees. In the fee application, Kozlik requested fees

for the personal representative “in the amount of $7,200, which is the

maximum allowable amount pursuant to Iowa Code Section 633.197.” In

the Duffy estate, Kozlik filed another document in which he acknowledged

“fees for ordinary services were fixed by the Court, pursuant to Iowa Code

sections 633.197 and 633.198.” When pressed on this issue during the

commission hearing, Kozlik testified he did not know what he was doing

and just filled out forms as directed by the judge in the Iowa probate cases.

In light of his forty years of experience as an attorney and twenty years of

experience in Iowa, Kozlik’s denial of a rudimentary understanding of Iowa

probate law falls flat.   Kozlik’s prior legal work in Iowa probate cases
                                          12

demonstrates he was well aware of the statutory requirement that he

obtain court approval prior to the payment of administrator fees.

         We   also   note   Kozlik’s    testimony   and   contention   that   the

unauthorized payments were for earned fees does not square with the

facts.    At the commission hearing, Kozlik introduced into evidence an

exhibit showing his time entries and expenses associated with the

administration of the estate.          In addition to his itemized time entries,

Kozlik noted there was an additional 24.1 hours of unitemized time he

spent on the administration of the estate. Kozlik testified he did not have

itemized time entries for this additional time because his time sheets were

lost or stolen. Kozlik testified his total time and expenses amounted to

$33,623.93.      Comparing the dates and amounts of the unauthorized

payments to Kozlik’s time and expense reports shows the unauthorized

payments had absolutely no relationship to the fees allegedly earned and

expenses allegedly incurred in this matter.          For example, in November

2016, Kozlik wrote two checks to himself in the total amount of $1150.

However, Kozlik’s itemized billing statements, if accepted as true, show he

had earned fees in the amount of $15,907.50. During the period between

November 2016 and February 2017, Kozlik wrote a single check to himself

in the amount of $2500, but his billing statements show only $607.50 in

fees and $6.27 in expenses in the relevant time period. The remainder of

the payments and billing statements show the same miscorrelation

between the unauthorized payments and the fees allegedly earned and

expenses allegedly incurred.

         In similar circumstances we have concluded the lack of any

relationship between withdrawals and fees disproved the attorney’s claim

the withdrawals were related to the fees. See, e.g., Comm. on Prof’l Ethics

& Conduct v. Coddington, 360 N.W.2d 823 (Iowa 1985). In Coddington, the
                                    13

attorney served as a conservator. Id. at 824. The attorney “paid himself a

total of $33,600 from the conservatorship funds.” Id. All of the funds were

paid to the attorney without court authorization. Id. Subsequently, the

court issued fee orders approving $18,600 in fees. Id. The attorney was

charged with violating a number of disciplinary rules, including DR 1–

102(A), which provided a lawyer shall not “[e]ngage in conduct involving

dishonesty, fraud, deceit, or misrepresentation.” Id. at 825 (quoting Iowa

Code of Prof’l Responsibility for Lawyers DR 1–102(A)).        The attorney

argued the payments were merely evidence of “negligence or careless

accounting.” Id.    We rejected the contention, concluding “that the

withdrawals of ‘fees’ were frequent and seemed to have little relationship

to any amount actually owed at the time or to the court orders entered in

regard to fees.” Id.

      “Proving a person’s state of mind is difficult.” Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Barry, 762 N.W.2d 129, 138–39 (Iowa 2009). A person’s

intent may be inferred from the circumstances. Id. When making those

inferences in this case, we do so understanding that lawyers have

specialized knowledge:

      More than this, the law takes account of a lawyer’s legal
      training and experience in assessing his or her state of mind.
      A lawyer is an adult, a man or woman of the world, not a child.
      He or she is also better educated than most people, more
      sophisticated and more sharply sensitized to the legal
      implications of a situation. The law will make inferences as
      to a lawyer’s knowledge with those considerations in mind.
Id. (quoting 1 Geoffrey C. Hazard, Jr. & W. William Hodes, The Law of

Lawyering § 1.23, at 1–46 (3d ed. 2005–2 Supp.)). Here, the circumstantial

evidence shows by a convincing preponderance of the evidence that Kozlik

misappropriated funds from Duane’s estate and used those funds to pay

his personal and business expenses.
                                     14

      This brings us to the question of sanctions. Misappropriation of

funds held in trust “results in revocation, except in instances in which the

attorney had a colorable future claim to the funds or did not take the funds

for personal use.” Carter, 847 N.W.2d at 232. The colorable-future-claim

defense exists to distinguish “for purposes of sanctions between conduct

involving trust fund violations and conduct in the nature of stealing.” Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Powell, 830 N.W.2d 355, 359 (Iowa

2013).   “Thus, the defense generally permits an attorney to avoid

revocation of a license to practice law when . . . funds are converted for

payment of . . . fees before the fees have been earned or approved.” Carter,
847 N.W.2d at 233. “[A]n attorney in a disciplinary proceeding bears the

burden of coming forward with evidence of a colorable future claim, but

the burden to prove conversion remains with the Board.” Id. at 232–33.

The fact that this case involves nonclient funds as opposed to client funds

is immaterial in this case. See Den Beste, 933 N.W.2d at 257 (noting “the

time has come” to lessen distinction between cases involving theft of client

funds and theft of nonclient funds); Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Carroll, 721 N.W.2d 788, 792 (Iowa 2006) (“[W]e [have not] been

deterred from revoking a lawyer’s license because the funds converted

were not client funds or because the attorney was not acting in the

capacity of an attorney at the time of the misconduct.”).

      Several considerations lead us to conclude Kozlik had no colorable

future claim to the funds he paid himself out of the estate’s account. First,

Kozlik’s claim that he had a colorable future claim to the misappropriated

funds is implausible on its face. Pursuant to Iowa Code section 633.197,

the ordinary fee for Duane’s estate was capped at $9263.37 plus actual

and necessary expenses. The evidence shows Kozlik had filed applications

for fees in other Iowa probate matters in which he specifically
                                      15

acknowledged the statutory cap for ordinary fees. The evidence shows,

however, Kozlik made payments to himself for alleged fees earned and

expenses incurred in the amount of $29,350 or more than three times the

scheduled amount for ordinary fees.

      But there is nothing in this record supporting the contention Kozlik

would have been entitled to extraordinary fees in the administration of his

uncle’s estate. See Iowa Code § 633.199 (identifying factors in determining

whether fees for extraordinary services should be awarded). Kozlik did not

spend an extraordinary amount of time in the administration of the estate.

See id. § 633.199(1). The estate had only a single beneficiary—Frances.

There were no legal issues to be resolved. There was no litigation involved.

There were no tax issues to be resolved. There were no complex issues

presented.   See id. § 633.199(3).     To the contrary, multiple witnesses

testified at the commission hearing that the estate was not complex at all.

Juffer testified the estate was “very, very simple.” The judge who presided

over the fee hearing testified “[i]t just wasn’t a complicated estate.” Kozlik’s

contention that he had a colorable claim to $29,350 in fees for the

administration of his uncle’s “very, very simple” estate is implausible given

the statutory cap for ordinary administrator fees.

      Also, as discussed above, Kozlik’s unauthorized payments to himself

did not at all correlate to the fees he allegedly earned or the expenses he

allegedly incurred.      This miscorrelation between the unauthorized

payments and the itemized statements belies Kozlik’s contention that the

unauthorized payments were bona fide payments for fees on an ongoing

basis. We reached a similar conclusion in Carter.

      In Carter, the attorney deposited an estate’s funds in his law office

trust account. 847 N.W.2d at 230. The attorney withdrew some of the

deposited funds. Id. The board charged the attorney with violations of
                                     16

rule 32:8.4(c) among others. Id. at 230–31.    The attorney asserted a

colorable claim defense and argued “he performed legal services for the

executors in the [estate] matter that entitled him to a fee. He also claim[ed]

the loss of his billing records prevented him from showing the amount of

the fee he earned, but assert[ed] there was no evidence offered by the

Board to show he did not do any work to earn the amounts he withdrew

from the trust account.” Id. at 233.   We rejected the colorable-claim

defense and concluded revocation was appropriate. Id. at 234.   We

reasoned,

             In the [estate] matter, Carter converted funds from his
      trust account that were not held as a retainer or advance fee.
      They were funds of the estate that could only be used as
      attorney fees if approved by the court. Additionally, Carter
      converted the funds at times that were inconsistent with an
      intent to take the funds as estate fees. The evidence further
      supported a finding that the amount of funds converted by
      Carter had no relationship to an amount that would be
      actually earned. Under these circumstances, the evidence
      failed to support a colorable future claim to avoid revocation.
      A colorable future claim to nonretainer funds does not involve
      a bare claim that some of the converted funds would have
      been earned. In essence, that is the claim asserted by Carter.
      Moreover, we have made it clear that conversion does not
      depend on the amount of funds converted.
Id. at 234 (emphasis omitted).

      This case is also similar to Iowa Supreme Court Attorney Disciplinary

Board v. Kelsen, 855 N.W.2d 175 (Iowa 2014). There, the board charged

Kelsen with several disciplinary violations arising out of the management

of his trust account. Id. at 179. The commission found Kelsen violated all

the rules alleged in the complaint and recommended a public reprimand.
Id. at 177. We found Kelsen violated all of the rules alleged and “among

those violations, Kelsen converted $7500 of client funds to personal use

without a colorable future claim to the funds.” Id. We explained Kelsen’s

colorable future claim was not credible for a variety of reasons, including
                                    17

the fact the retainer from which Kelsen withdrew funds was a limited use

retainer for costs and not a fee retainer. Id. at 185. Similarly, Kozlik's

claim that the payments to himself in this case were earned fees or he had

a colorable future claim to the funds is not credible.

      As the administrator of his uncle’s estate, Kozlik owed a fiduciary

duty to the estate.    See Iowa Code § 633.160.      Kozlik breached that

fiduciary duty when he paid himself funds from his uncle’s estate without

a colorable claim or colorable future claim to the funds. Revocation is

required where an attorney, acting as a fiduciary, misappropriates funds.

See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Kowalke, 918 N.W.2d 158,

163 (Iowa 2018) (“[W]e have found revocation appropriate ‘in nearly every

case where an attorney converts client funds without a colorable claim.’ ”

(quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Guthrie, 901 N.W.2d
493, 500 (Iowa 2017))); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Suarez-

Quilty, 912 N.W.2d 150, 159–60 (Iowa 2018) (revoking the license of an

attorney who converted $630 without a colorable future claim); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Adams, 809 N.W.2d 543, 546 (Iowa

2012); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Wengert, 790 N.W.2d 94,

104 (Iowa 2010); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Earley, 774
N.W.2d 301, 308–09 (Iowa 2009); Iowa Supreme Ct. Att’y Disciplinary Bd.

v. D’Angelo, 710 N.W.2d 226, 236–37 (Iowa 2006); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Reilly, 708 N.W.2d 82, 85 (Iowa 2006); Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Anderson, 687 N.W.2d 587, 590 (Iowa

2004); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Irwin, 679 N.W.2d
641, 644 (Iowa 2004) (“[I]t is almost axiomatic that the licenses of lawyers

who convert funds entrusted to them should be revoked.”); Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Lett, 674 N.W.2d 139, 144–45 (Iowa

2004); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Leon, 602 N.W.2d
18

336, 339 (Iowa 1999).        When an attorney converts funds without a

colorable future claim, “we need not consider mitigating and aggravating

factors that may be present.” Guthrie, 901 N.W.2d at 500.

                                       IV.

      We revoke Kozlik’s license to practice law in the State of Iowa.

Pursuant to our rules, Kozlik may apply for readmission after a period of

at least five years. See Iowa Ct. R. 34.25(7). In the event of application for

readmission, Kozlik must demonstrate that he is “of good moral character”

and “worthy of readmission to the bar.” See id. r. 34.25(9). Kozlik must

also pay all fees. See id. r. 34.25(9)(d), (f).

      LICENSE REVOKED.